— Judgment, Supreme Court, New York County (Ira Beal, J.), rendered October 25, 1988, convicting him upon his plea of guilty of criminal possession of a controlled substance in the second degree, and sentencing him to an indeterminate term of imprisonment of 3 years to life; and an order of the same court, entered December 4, 1990, denying defendant’s CPL article 440 motion to set aside his conviction, unanimously affirmed.
Since defendant failed to establish that counsel’s decision not to pursue a motion to controvert the search warrant was *449not the result of reasoned, professional judgment or that such a motion had a reasonable likelihood of success, the trial court properly rejected defendant’s claim that he was deprived of effective assistance of counsel. (People v Rivera, 71 NY2d 705, 709; see generally, People v Baldi, 54 NY2d 137.) Concur— Sullivan, J. P., Milonas, Kupferman, Asch and Smith, JJ.